Per Curiam.

Since the relator’s last prior judicial proceeding, addressed to the assessment of 194AA5, there is proof of very substantial increases in the depreciated reconstruction cost of the Hotel Lincoln structure for the five years 1945-46 to 1949-50 embraced in these certiorari proceedings.
The hotel structure being a specialty, the income produced in its use was relevant to the weight to be attached to the structural value of the improvement. (People ex rel. Hotel Paramount Corp. v. Chambers, 298 N. Y. 372.)
*883The income produced is germane, at least, to the question of suitability of the structure to the occupied land; and the income and the proof of structural value lead us to think that the view of the Special Term on the assessment of the improvement should be revised. The order of the Special Term fixing the assessment on the land should be affirmed; the order in respect of the improvement should be modified by fixing the assessments thereon as follows: 1945-46, $2,500,000; 1946-47, $2,500,000; 1947-48, $2,500,000; 1948-49, $2,600,000; 1949-50, $2,600,000; and as so modified the order should be affirmed, with $20 costs and disbursements to the defendants.